Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-15 are pending.

Claim Objections
Claim 13 is objected to because of the following informalities:  (a) the acronym “GPS” has not defined in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claim 1 (and similarly for claim 12), reference to “a communication” is vague, as the claim language does not particularly establish a communication between any components thus far in the claim, as “communication” is typically facilitated by two or more entities, neither which is clearly identified in the claim(s), thus rendering the claim language indefinite;  (b) claim 5, reference to “the communication is a prior communication,” is further vague, as it is not readily apparent still how and what such “communication” is facilitated by, rendering further indefiniteness.  Claims 8-10 directly inherit 
Dependent claims 2-4, 11, 13-15, inherit this defect, as none of these claims remedy the aforementioned issue(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 & 11 recite(s): “…filtering the received advertisements based on a credential on the mobile device; comparing the filtered received advertisements; and determining a user intent to access a particular access control in response to the comparing and to a communication.” This judicial exception is not integrated into a practical application because claims recites “filtering, comparing and determining a user intent to access a particular access control in response to the comparing and to a personal intent” which fail to be integrated in the judicial exception into a practical application, such that there is no further action performed after the acts of filtering, comparing and determining as recited above.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the actuation sensors when considered separately and in combination, they do not add significantly more. The additional elements or combination of elements in the claims other than the abstract idea per se (e.g., 
The dependent claims 2-10 and 12-15, when separately analyzed, likewise incorporate the deficiencies of a claim upon which they ultimately depend and are also directed to non-patent-eligible subject matter.
Therefore, Claims 1-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the claims fail to establish meaningful limitations to the abstract idea and fail to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-18 of copending Application No. 16/092,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims include all of the limitations of the instant application claims, respectively.  The copending application claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective copending application claims.  As such, the instant application claims are anticipated by the copending application claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
More specifically, claim 1 of ‘305 recites: “A method of Bluetooth Low Energy (BTLE) advertisement filtering for determining a user intent to access a particular access control from a multiple of access controls, comprising: receiving Bluetooth Low Energy (BTLE) advertisements from each of a multiple of access controls on a mobile device; filtering the received Bluetooth Low Energy (BTLE) advertisements based on a credential on the mobile device, wherein the filtering comprises a received identifier from at least one of the multiple of access controls and by comparing an identifier contained in each credential in a list of mobile credentials on the mobile device to a unique identifier of each of the multiple of access controls; comparing the filtered received Bluetooth Low Energy (BTLE) advertisements; sorting the filtered received Bluetooth Low Energy (BTLE) advertisements based on a RSSI (received signal strength indicator); and determining a user intent to access a particular access control in response to the comparing and to a destination intent based on a proximity between the mobile device and an access control that is on a user route.”
In comparison, claim 1 of the instant application recites: “A method of advertisement filtering, comprising: receiving advertisements from each of a multiple of access controls on a mobile device; filtering the received advertisements based on a credential on the mobile device; comparing the filtered received advertisements; and determining a user intent to access a particular access control in response to the comparing and to a communication.”
The additional language has been identified in bolded and italicized text.  It is noted that the word “communication” in the instant application does not add anything to the claim and/or is so broad that can be construed to be encompassed by the interaction of the mobile device and the access control already recited in the ‘305 claim(s).
Additionally, at least claims 2, 3, 4, 5, 6, 7, 8 & 10 of the instant application directly correspond to claims 2, 3, 4, 1, 7, 9, 7 & 7, respectively, of the ‘305 claims.
Still further, similarly for claim 11 of the ‘305 application recites: “An access control system operable to determine a user intent to access a particular access control from a multiple of access controls, comprising: a multiple of access controls operable to transmit Bluetooth Low Energy (BTLE) advertisements; and a mobile device in communication with the multiple of access controls, the mobile device operable to receive Bluetooth Low Energy (BTLE) advertisements from each of a multiple of access controls on a mobile device; filter the received Bluetooth Low Energy (BTLE) advertisements based on a credential on the mobile device, wherein the filtering comprises a received identifier from at least one of the multiple of access controls and by comparing an identifier contained in each credential in a list of mobile credentials on the mobile device to a unique identifier of each of the multiple of access controls; compare the filtered received Bluetooth Low Energy (BTLE) advertisements; sort the filtered received Bluetooth Low Energy (BTLE) advertisements based on a RSSI (received signal strength indicator); and determine a user intent to access a particular access control in response to the comparing and to a destination intent based on a proximity between the mobile device and an access control that is on a user route.  
While claim 12 of the instant application recites: “An access control system, comprising: a multiple of access controls; and a mobile device in communication with the multiple of access controls, the mobile device operable to determine a user intent to access a particular access control of the multiple of access controls based at least in part on a communication.”
The additional language has been identified in bolded and italicized text.  It is noted that the word “communication” in the instant application does not add anything to the claim and/or so broad that can be construed to be encompassed by the interaction of the mobile device and the access control already recited in the ‘305 claim(s).
Additionally, at least claim 13 & 15 of the instant application directly correspond to claim 12 & 1, respectively, of the ‘305 claims.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-8, 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-13, 18-20 of copending Application No. 16/092,307 (reference application). Although the claims at issue are not identical, they are not the copending application claims include all of the limitations of the instant application claims, respectively.  The copending application claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective copending application claims.  As such, the instant application claims are anticipated by the copending application claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
More specifically, claim 1 of the ‘307 application recites: “A method of advertisement filtering, comprising: receiving advertisements from each of a multiple of locks on a mobile device; filtering the received advertisements based on a downloaded set of credential on the mobile device such that the received advertisements not associated with the set of credentials downloaded to the mobile device are filtered out; comparing the filtered received advertisements on the mobile device; and determining a user intent to access a particular lock from each of a multiple of locks in response to the comparing and to a personal intent on the mobile device, wherein the personal intent is based on a movement of a user and the proximity between the mobile device and each of the multiple of locks.”
In comparison, claim 1 of the instant application recites: “A method of advertisement filtering, comprising: receiving advertisements from each of a multiple of access controls on a mobile device; filtering the received advertisements based on a credential on the mobile device; communication.”
The additional language has been identified in bolded and italicized text.  It is noted that the word “communication” in the instant application does not add anything to the claim and/or is so broad that can be construed to be encompassed by the interaction of the mobile device and the access control already recited in the ‘307 claim(s).
Additionally, at least claims 2, 3, 4, 5, 6, 7, 8 of the instant application directly correspond to claims 1, 1, 18, 1, 20, 20, 20, respectively, of the ‘30 claims.
Still further, claim 11 of the ‘307 application recites: “An access control system, comprising: a multiple of locks; and a mobile device in communication with the multiple of access controls locks, the mobile device operable to determine a user intent to access a particular access control lock of the multiple of access controls locks based at least in part on a personal intent, wherein the personal intent is based on a movement of a user and the proximity between the mobile device and each of the multiple of locks.”
While claim 12 of the instant application recites: “An access control system, comprising: a multiple of access controls; and a mobile device in communication with the multiple of access controls, the mobile device operable to determine a user intent to access a particular access control of the multiple of access controls based at least in part on a communication.”
The additional language has been identified in bolded and italicized text.  It is noted that the word “communication” in the instant application does not add anything to the claim and/or so broad that can be construed to be encompassed by the interaction of the mobile device and the access control already recited in the ‘307 claim(s).
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5, 7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi (USPGPUB 2013/0125231) in view of Rettig et al (USP 9,852,559)(hereinafter “Rettig”).
With respect to claim 1, in so far as the claims are definite and understood with respect to 112(b), Kuenzi discloses a method of advertisement filtering (page 1 para [0007]; FIGs 1-3), comprising: a key device 12, i.e. a mobile device, polls one of access terminals (16(a)-16(c)) (such as lock controller 116, as discussed above with respect to FIG. 1 and 2), i.e. a multiple of access controls, in response to entering a physical or geographic vicinity of access terminal 16a, or in response to a user prompt, (Step SI). Access terminal 16a provides an access terminal ID receiving advertisements from each of a multiple of access controls on a mobile device (para [0017]-[0018]; see FIGs 1-3); the key device 12 (and particularly key processor 134) next creates or identifies a filter based on the access terminal ID (Step S2). This filter is used to define a subset of all of the user's credentials potentially applicable to access terminal 16a. (Step S3). This filter may exclude all credentials not previously associated with the access terminal ID of access terminal 16a, or may exclude only a subset of such credentials. This filtering process produces a narrowed credential pool, i.e. filtering the received advertisements based on a credential on the mobile device (para [0019]; see FIG. 3); Upon receiving requested credentials, or upon determining that all credentials in the narrowed credential pool are already present in key memory 136, processor 134 may, in some embodiments, provide a list of all credentials in the narrowed pool via output device 142, i.e. comparing the filtered received advertisements (page 3 paragraph 0019; see Figure 3); processor 134 of key device 12 processes this user input to identify the selected credential (Step S7), and transmits the selected credential to access terminal 16, which may then utilize the selected credential for access control, electronic banking, or other functions, as appropriate, i.e. determining a user intent to access a particular access control in response to the comparing (para [0020]-[0022]; see FIG. 3).  The “communication” is interpreted to at least be the action(s) sent between the access controls 16 and the mobile device 12 (FIG. 1).
However, Kuenzi does not explicitly disclose determining a user intent to access a particular access control in response to the comparing.
In the same field of endeavor of an access control system, Rettig teach that at operation 310, the lock device 102 determines whether the intent action, i.e. the user intent, detected is a valid or 
From this teaching, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the current application, to have recognized the need for a method of determining the user intended action was received within the timeframe from the user to perform an intended action in the method for managing multiplicity of credentials using the mobile device of Kuenzi, as taught by Rettig, because determining the user intended action being received within the timeframe from the user performing an intended action would have provided an additional step of verification for the user action, to thereby increase security of authorization in the access terminal.

As per claim 3, Kuenzi in view of Rettig is considered to teach further wherein the mobile device 12 is a smartphone (see para [0003], [0014]).
As per claim 5, Kuenzi in view of Rettig is considered to teach wherein the communication is a prior communication, i.e., “last known location,” e.g., Alternatively, lock processor 134 may triangulate a position from cellular towers, or assume a last known location, such as the known location of the last access terminal accessed by key device 12 (see para [0015]; Kuenzi).
As per claim 7 (and for claim 13), Kuenzi in view of Rettig is further considered to teach wherein the communication includes location information, e.g., the credentials are based from GPS location (see claim 9; Kuenzi).
Further, the access control system claim 12 is considered to be encompassed by the method of claim 1, as described, supra, and thus is rejected under the same grounds. 
Claim 4, 6, 8-10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi in view of Rettig as applied to claim 1 above, and further in view of Gerhardt et al. (USPGPUB 2012/0280790)(hereinafter “Gerhardt”).
With respect to claim 4 and the limitation of “sorting the filtered received advertisements based on a RSSI (received signal strength indicator),” Kuenzi in view of Rettig remain expressly silent as to filtering through known RSSI signals, however, Gerhardt, in the same field of endeavor of controlling a locking mechanism using a portable electronic device, teaches a portable electronic device 100 able to communicate with a lock 102 to gain access thereto (FIG. 1), and further comprising sorting the filtered received advertisements based on a received signal strength indicator (para [0072]), i.e., “Commands may be restricted to finer levels of granularity such as 
From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have utilized an RSSI for filtering in the method/system of Kuenzi in view of Rettig, as being a known type of filtering, and as such, would have been readily apparent to using such an indicator, through routine experimentation,  as suggested by Gerhardt.
Similarly for claims 6, 8, 9, 10 & 14-15, while Kuenzi in view of Rettig remains silent as to communication of the mobile device with the lock with respect to any schedule, time of day or other user(s), as described with respect to claim 4, Gerhardt again describes in para [0072] that “Commands may be restricted to finer levels of granularity such as date, time, schedule, proximity, wireless signal strength, or other attributes that are communicated between key device, locking system and/or web service (1100),” and further “Commands and devices which have not been authorized to use the lock system will not be executed but the issuance of these commands may be relayed to other authorized electronic devices. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi in view of Rettig as applied to claim 1 above, and further in view of Anderson (USP 9,449,448).
For a description of Kuenzi in view of Rettig, see the rejection(s), supra.  With respect to claim 11, Kuenzi in view of Rettig remain expressly silent as to communication from a passenger conveyance, however, Anderson, in the same field of endeavor of controlling access to a location, teaches that access to a location may include access/communication to a “passenger conveyance,” e.g., “within an elevator granting access at all or selected floors.” (see col. 7, lines 5-18).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the smartphone 12 and access control system of Kuenzi in view of Rettig to have communicated with a “passenger conveyance,” for the purpose of ease of granting access to restricted floors/all floors as suggested by Anderson (col. 1, lines 23-31, col. 7, lines 5-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//BRIAN E MILLER/ Primary Examiner, Art Unit 2688                                                                                                                                                                                                        




BEM
May 13, 2021